Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments and arguments dated 1/18/2022 and 3/8/2022. For the sake of compact prosecution, the examiner discussed claim amendments and allowable subject matter with attorney David Gass on 2/24 and 3/7/2022. Claims 1-4, 8-13, 17-20 are pending. Claims 5-7, 14-16 has been cancelled. Claims 1, 4, 12, 13, 17-20 have been amended. In light of the claim amendments and applicants’ arguments the rejections of record are withdrawn and claims 1-4, 8-13, 17-20 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant method of treating pain associated with dysmenorrhea in subjects by intrauterine administration of an agent that inhibits TLR4 is not taught by the prior art. The closest prior art teaches intrauterine devices for the treatment of pain associated with menstrual pain (Baldaszti, Contraception, 2003). Applicant have demonstrated the effects of TLR4 antagonists, TAK242 and amitriptyline by blocking the impact of intrauterine LPS at multiple levels of the spinal cord and reduced astrocytic activity to below basal levels  (Fig. 5-11) and the testing has shown that inhibition of TLR4 to provide beneficial effect to reduce immune activation within the uterus and thus treat pain associated with dysmenorrhea. Claims 1-4, 8-13, 17-20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627